1                                    UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     U.S. BANK NATIONAL ASSOCIATION, as                      )
4
     Trustee for the Certificateholders of                   )
5
     Harborview Mortgage Loan Trust 2005–08,                 )
     Mortgage Loan Pass-Through Certificates,                )
6    Series 2005–08,                                         )        Case No.: 2:16-cv-01385-GMN-CWH
                                                             )
7                            Plaintiff,                      )                        ORDER
             vs.                                             )
8
                                                             )
9    HERITAGE ESTATES HOMEOWNERS                             )
     ASSOCATION, et al.,                                     )
10                                                           )
                             Defendants.                     )
11

12           Pending before the Court is the Motion for Summary Judgment, (ECF No. 80), filed by
13   SFR Investments Pool 1, LLC (“SFR”). Heritage Estates Homeowners Association (“HOA”)
14   and U.S. Bank National Association (“Plaintiff”) filed Responses, (ECF Nos. 82, 88), and SFR
15   filed a Reply, (ECF No. 89).
16           Also pending before the Court is Plaintiff’s Motion for Summary Judgment, (ECF No.
17   87), to which SFR and HOA responded, (ECF Nos. 90, 93), and Plaintiff replied, (ECF No. 97).
18           Also before the Court is HOA’s Motion for Summary Judgment, (ECF No. 92). SFR
19   and Plaintiff filed Responses, (ECF Nos. 99, 104), and HOA filed a Reply, (ECF No. 107).1
20

21

22   1
      Also pending is SFR’s Motion to Strike, (ECF No. 113), requesting that the Court disregard Plaintiff’s Reply in
     Support of its Notice of Supplemental Authority, (ECF No. 112).
23
     Plaintiff’s Notice of Supplemental Authority, (ECF No. 110), consists of an attached Nevada Supreme Court
24   decision and a single-page summary of the same. SFR filed a 15-page responsive brief, (ECF No. 111),
     addressing various arguments outside the scope of Plaintiff’s supplement. The Court finds that considerations of
25   fairness counsel in favor of allowing Plaintiff to address SFR’s arguments. Accordingly, for good cause
     appearing, the Court will consider Plaintiff’s Reply in Support of its Notice, (ECF No. 112), in addition to SFR’s
     Response, (ECF No. 111), and deny SFR’s Motion to Strike.

                                                       Page 1 of 19
1           For the reasons discussed below, Plaintiff’s Motion for Summary Judgment is
2    GRANTED and SFR and HOA’s Motions for Summary Judgment are GRANTED in part and
3    DENIED in part.
4    I.     BACKGROUND
5           This case arises from the non-judicial foreclosure on real property located at 5928 Gulf
6    Island Avenue, Las Vegas 89156 (the “Property”). (See Deed of Trust, Ex. A to Pl.’s Mot.
7    Summ. J. (“MSJ”), ECF No. 87-1). On May 23, 2005, Tadeusz and Danuta Chorzepa
8    (“Borrowers”) purchased the Property by way of a loan in the amount of $215,000 secured by a
9    deed of trust (the “DOT”). (Id.). Plaintiff gained beneficial interest in the DOT through an
10   assignment recorded on October 20, 2011. (See Assignment, Ex. B. to Pl.’s MSJ, ECF No. 87-
11   2).
12          Upon Borrowers’ failure to stay current of their payment obligations, Nevada
13   Association Services (“NAS”), on behalf of HOA, initiated foreclosure proceedings by
14   recording a notice of delinquent assessment lien and a subsequent notice of default and election
15   to sell. (See Notice of Delinquent Assessment Lien, Ex. D to Pl.’s MSJ, ECF No. 87-4); (Notice
16   of Default, Ex. E to Pl.’s MSJ, ECF No. 87-5).
17          On December 17, 2012, the law firm Miles, Bauer, Bergstrom & Winters LLP (“Miles
18   Bauer”), on behalf of Plaintiff’s loan servicer, Bank of America, N.A. (“BANA”), sent a letter
19   to NAS requesting a ledger identifying the amount of HOA’s superpriority lien. (See Request
20   for Accounting, Ex. 1 to Miles Aff., Ex. G to Pl.’s MSJ, ECF No. 87-7). Because NAS did not
21   respond with the ledger or the amount of HOA’s lien, BANA calculated what it determined to
22   be the lien amount based upon an accounting ledger for another property in the community.
23   (See Statement of Account, Ex. 2 to Miles Aff., ECF No. 87-7). Miles Bauer, on behalf of
24   BANA, subsequently delivered a check to NAS for $845.73. (See Tender Letter, Ex. 3 to Miles
25




                                               Page 2 of 19
1    Aff., ECF No. 87-7); (see also Rock Jung Dep. 42:19–43:5, Ex. E to HOA’s MSJ, ECF No. 92-
2    5).
3           Notwithstanding the alleged tender, NAS proceeded with the foreclosure by recording a
4    notice of foreclosure sale and subsequently foreclosing on the Property. (See Notice of
5    Trustee’s Sale, Ex. F to Pl.’s MSJ, ECF No. 87-6). On August 5, 2013, SFR recorded a
6    foreclosure deed stating it purchased the Property for $17,000. (Foreclosure Deed, Ex. H to
7    Pl.’s MSJ, ECF No. 87-8).
8           Plaintiff filed the instant Complaint on June 17, 2016, asserting the following causes of
9    action arising from the foreclosure and subsequent sale of the Property: (1) quiet title; (2)
10   breach of NRS 116.1113; (3) wrongful foreclosure; and (4) injunctive relief. (See Compl. ¶¶
11   29–81). On August 25, 2016, SFR filed crossclaims and counterclaims against Plaintiff and
12   Borrowers, respectively, for quiet title and injunctive relief. (See Answer 14:5–15:12, ECF No.
13   19).
14   II.    LEGAL STANDARD
15          The Federal Rules of Civil Procedure provide for summary adjudication when the
16   pleadings, depositions, answers to interrogatories, and admissions on file, together with the
17   affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant
18   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that
19   may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
20   A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable jury to
21   return a verdict for the nonmoving party. Id. “Summary judgment is inappropriate if
22   reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict
23   in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th
24   Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A
25




                                                 Page 3 of 19
1    principal purpose of summary judgment is “to isolate and dispose of factually unsupported
2    claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
3           In determining summary judgment, a court applies a burden-shifting analysis. “When
4    the party moving for summary judgment would bear the burden of proof at trial, it must come
5    forward with evidence which would entitle it to a directed verdict if the evidence went
6    uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
7    the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
8    Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
9    contrast, when the nonmoving party bears the burden of proving the claim or defense, the
10   moving party can meet its burden in two ways: (1) by presenting evidence to negate an
11   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
12   party failed to make a showing sufficient to establish an element essential to that party’s case
13   on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 323–24. If
14   the moving party fails to meet its initial burden, summary judgment must be denied and the
15   court need not consider the nonmoving party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S.
16   144, 159–60 (1970).
17          If the moving party satisfies its initial burden, the burden then shifts to the opposing
18   party to establish that a genuine issue of material fact exists. Matsushita Elec. Indus. Co. v.
19   Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,
20   the opposing party need not establish a material issue of fact conclusively in its favor. It is
21   sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
22   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
23   Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid
24   summary judgment by relying solely on conclusory allegations that are unsupported by factual
25   data. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go


                                                 Page 4 of 19
1    beyond the assertions and allegations of the pleadings and set forth specific facts by producing
2    competent evidence that shows a genuine issue for trial. Celotex Corp., 477 U.S. at 324.
3            At summary judgment, a court’s function is not to weigh the evidence and determine the
4    truth but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. The
5    evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn in
6    his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not
7    significantly probative, summary judgment may be granted. Id. at 249–50.
8    III.    DISCUSSION
9            Plaintiff and SFR move for summary judgment on their competing quiet title claims.
10   (See Pl.’s MSJ, ECF No. 87); (SFR’s Mot. Summ. J. (“SFR’s MSJ”), ECF No. 80). Plaintiff
11   argues that its first DOT continues to encumber the Property because: (1) the statute governing
12   the foreclosure sale is facially unconstitutional;2 (2) Plaintiff’s loan servicer, BANA, satisfied
13   the HOA superpriority lien by tendering payment of $845.73 to NAS; and (3) the Property’s
14   grossly inadequate sale price and corresponding irregularities in the foreclosure process were
15   sufficiently unfair as to warrant the sale’s invalidation. (See Pl.’s MSJ 7:4–9:8, 12:4–17:19,
16   23:24–27:13).
17           In turn, SFR asserts the HOA foreclosure sale was validly conducted and consequently
18   caused the extinction of Plaintiff’s DOT. (SFR’s MSJ 15:13–19:17). SFR also argues that
19   Plaintiff, as lienholder, is neither entitled to an equitable remedy nor a right of redemption. (Id.
20   18:23–20:12). Finally, SFR claims that its status as a bona fide purchase for value defeats
21

22   2 Plaintiff and SFR previously filed motions for summary judgment, (ECF Nos. 35, 37), solely premised upon
     the Ninth Circuit’s holding in Bourne Valley Court Tr. v. Wells Fargo Bank, NA, 832 F.3d 1154 (9th Cir. 2016),
23   cert. denied, No. 16-1208, 2017 WL 1300223 (U.S. June 26, 2017). The Court denied the motions explaining
     that in light of the Nevada Supreme Court’s opinion in SFR Invs. Pool 1, LLC v. Bank of New York Mellon, 422
24   P.3d 1248 (Nev. 2018), Bourne Valley is no longer controlling authority with respect to its interpretation of NRS
     Chapter 116’s notice provisions and, consequently, its finding of facial unconstitutionality. (See Order 10:2–
25   12:14, ECF No. 106).



                                                       Page 5 of 19
1    Plaintiff’s argument and evidence demonstrating Plaintiff’s purported tender. (SFR’s Resp. to
2    Pl.’s MSJ (“SFR’s Resp.”) 23:18–25:5, ECF No. 90).
3             HOA argues that Plaintiff’s quiet title claim against it fails because HOA disclaims
4    interest in the Property. (HOA’s Mot. Summ. J. (“HOA’s MSJ”) 8:18–28, ECF No. 92). HOA
5    further asserts that there is no basis to set aside the foreclosure sale because the sale complied
6    with NRS Chapter 116, Plaintiff’s purported tender was invalid because it only covered a
7    portion of HOA’s delinquency, NAS’s rejection of Plaintiff’s tender was in good faith, and
8    Plaintiff cannot demonstrate that it suffered damages as a result of HOA’s actions. (Id. 11:18–
9    22:8).
10            A.   Tender of the Superpriority Portion of HOA’s Lien
11            Plaintiff claims that BANA’s tender of the superpriority amount of HOA’s lien to NAS
12   renders the foreclosure sale invalid. (Pl.’s MSJ 12:4–14:12). SFR counters that the Court must
13   disregard Plaintiff’s evidence of tender because such evidence is inadmissible under the Federal
14   Rules of Evidence and improper under the Federal Rules of Civil Procedure. (SFR’s Resp.
15   4:25–6:11, ECF No. 90). Specifically, SFR moves to exclude Plaintiff’s exhibits and affidavit
16   purporting to demonstrate evidence of tender (collectively the “Miles Bauer Records”) on the
17   grounds that the exhibits have not been properly authenticated and Plaintiff failed to identify
18   the exhibits’ affiant as a witness in its initial disclosures. (Id.).
19                  1. Admissibility of the Miles Bauer Records
20            SFR argues that Doug Miles’s affidavit (the “Miles Affidavit”) falls short of properly
21   authenticating the Miles Bauer Records. (SFR’s Resp. 5:18–6:11, ECF No. 90). Specifically,
22   SFR contends that Miles cannot authenticate NAS’s Statement of Account, (Ex. 2 to Miles
23   Aff., ECF No. 87-7), because it originated from a different entity, concerns an accounting for a
24   property different than the subject Property, and constitutes two layers of hearsay because the
25   accounting figures are derived from HOA’s ledger. (SFR’s Resp. to Pl.’s Notice of Suppl.


                                                   Page 6 of 19
1    Auth. 2:8–23, ECF No. 111). SFR further argues that another exhibit, the Prolaw Screenshot,
2    (Ex. 4 to Miles Aff., ECF No. 8-7), is inadmissible because the Miles Affidavit fails to set forth
3    how the system operates, how information is stored, who has access, and whether a person
4    reviewing the record can discern if it has been altered. (Id. 3:7–18).
5           Under Federal Rule of Evidence 901(a), “[t]he foundational ‘requirement of
6    authentication or identification as a condition precedent to admissibility is satisfied by evidence
7    sufficient to support a finding that the matter in question is what its proponent claims.’” United
8    States v. Tank, 200 F.3d 627, 630 (9th Cir. 2000) (quoting Fed. R. Evid. 901(a)). “[A] proper
9    foundation need not be established through personal knowledge but can rest on any manner
10   permitted by Federal Rule of Evidence 901(b) or 902.” Orr v. Bank of Am., NT & SA, 285 F.3d
11   764, 774 (9th Cir. 2002). Rule 902(11) provides that “a domestic record that meets the
12   requirements of Rule 803(6)(A)–(C)” is deemed to be self-authenticating. Fed. R. Civ. P.
13   902(11). In turn, Rule 803(6) provides that business records are admissible when two
14   foundational facts are shown: “(1) the writing is made or transmitted by a person with
15   knowledge at or near the time of the incident recorded, and (2) the record is kept in the course
16   of regularly conducted business activity.” Sea-Land Serv., Inc. v. Lozen Int’l, LLC., 285 F.3d
17   808, 819 (9th Cir. 2002) (quoting United States v. Miller, 771 F.2d 1219, 1237 (9th Cir. 1985));
18   see also Fed. R. Evid. 803(6).
19          Here, the Court is satisfied that Miles has sufficiently authenticated the records attached
20   to his affidavit. The Miles Affidavit provides that Miles is managing partner of Miles Bauer,
21   the loan servicer’s counsel at the time, and that he personally cross-referenced the information
22   in the affidavit and exhibits with his firm’s records to confirm the accuracy of the documents.
23   (See Miles Aff., Ex. G to Pl.’s MSJ, ECF No. 87-7). Miles states he is familiar with Miles
24   Bauers’s record-keeping policies and that his job responsibilities require him to maintain
25   records in connection with the tender payments to HOA in this case. (Id. ¶¶ 4–5). Additionally,


                                                Page 7 of 19
1    each attached exhibit is identified in Miles’s sworn affidavit. (Id. ¶¶ 6–10). This is sufficient
2    for a reasonable juror to find that the Miles Bauer Records are what Miles claims them to be.
3           SFR cites In re Vee Vinhee, 336 B.R. 437 (B.A.P 9th Cir. 2005), for the proposition that
4    electronic records must be authenticated by an affiant who testifies to the accuracy of the
5    documents, identifies the chain of custody, and explains the circumstances of the document’s
6    preservation. (SFR’s Resp. to Pl.’s Notice of Suppl. Auth. 3:7–4:2, ECF No. 111).
7    Preliminarily, as Plaintiff correctly notes, the Ninth Circuit Court of Appeals, as well as courts
8    within the Circuit, have raised questions about the controlling precedential value of bankruptcy
9    appellate decisions. See In re Zimmer, 313 F.3d 1220, 1225 n.3 (9th Cir. 2002) (stating “the
10   binding nature of Bankruptcy Appellate Panel decisions” is “an open question in this circuit”);
11   In re Arnold, 471 B.R. 578, 590 (Bankr. C.D. Cal. 2012); In re Grant, 423 B.R. 320, 321
12   (Bankr. S.D. Cal. 2010).
13          To the extent In re Vee Vinhee may serve as persuasive authority, the Court is
14   unpersuaded. It appears that the authentication requirements for business records in that case
15   cannot be reconciled with more recent authority confirming the relatively lax requirements for
16   admitting evidence under FRE 803(6). See, e.g., ABS Entm’t, Inc. v. CBS Corp., 908 F.3d 405
17   (9th Cir. 2018) (“The business records exception only requires ‘someone with knowledge’
18   about the record-keeping, not necessarily an employee of the business or someone with
19   knowledge of how the reports were made or maintained.”); United States v. Ray, 930 F.2d
20   1368, 1370 (9th Cir. 1990); Curley v. Wells Fargo & Co., 120 F. Supp. 3d 992, 998 (N.D. Cal.
21   2015). Under this standard, “it is immaterial that the business record is maintained in a
22   computer rather than in company books.” U-Haul Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576
23   F.3d 1040, 1043 (9th Cir. 2009) (affirming district court’s admission of payment history
24   summaries maintained in electronic format and compiled in the regular course of business.”).
25   Cf. Deckers Outdoor Corp. v. Romeo & Juliette, Inc., No. 2:15-cv-02812-ODW-PLA, 2017


                                                 Page 8 of 19
1    WL 5634993, at *3 (C.D. Cal. Oct. 6, 2017) (disallowing admission of computer-generated
2    summaries prepared by an individual that was “not an employee at the relevant time period”
3    and where the report was prepared “for purposes of litigation.”).
4           Additionally, the contents of the two exhibits SFR objects to—the Statement of Account
5    and the ProLaw Screenshot—have been testified to and confirmed by other witnesses in this
6    case. (See HOA’s 30(b)(6) Dep. 19:18–19, Ex. F to HOA’s MSJ, ECF No. 92-6) (stating that
7    HOA’s quarterly assessments were $66.00 during the relevant time period); (NAS 30(b)(6)
8    Dep. 20:6–8, 35:7–10, 112-2) (testifying that nuisance and abatement charges were not incurred
9    during the nine months preceding foreclosure); (Rock Jung Dep. 42:19–43:5, Ex. E to HOA’s
10   MSJ, ECF No. 92-5) (identifying the ProLaw Screenshot as “the case management system I
11   used at [Miles Bauer],” explaining the meaning of calendar entries in the document, and
12   pointing to an entry signifying that NAS rejected Plaintiff’s tender as of January 18, 2013).
13          These alternative means of proof satisfy the Court that Plaintiff would be able to put
14   forth admissible evidence at trial to demonstrate the facts underlying its purported tender. See
15   Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (“At the summary judgment stage, we
16   do not focus on the admissibility of the evidence’s form. We instead focus on the admissibility
17   of its contents.”); JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th
18   Cir. 2016) (“[A]t summary judgment a district court may consider hearsay evidence submitted
19   in an inadmissible form, so long as the underlying evidence could be provided in an admissible
20   form at trial, such as by live testimony.”).
21                 2. Failure to Disclose a Witness
22          Next, SFR objects to the Miles Bauer Records on the basis that Plaintiff never disclosed
23   its affiant, Miles, as a witness in this case. (SFR’s Resp. 4:25–5:16). SFR continues that
24   Plaintiff’s disclosures only mention a “corporate designee” for Miles Bauer which, according to
25   SFR, “is meaningless without the identification of the named individual.” (Id. 4:26–5:1).


                                                    Page 9 of 19
1            Federal Rule of Civil Procedure 26(a)(1) governs initial disclosures. See Fed. R. Civ. P.
2    26(a). Rule 26(a)(1)(A)(i) requires parties to disclose the name of “each individual . . . that the
3    disclosing party may use to support its claims or defenses” at the outset of a civil suit.
4    Similarly, Rule 26(a)(1)(A)(ii) requires parties to disclose “a copy . . . of all documents . . . that
5    the disclosing party . . . may use to support its claims or defenses.” “Rule 37 ‘gives teeth’ to
6    Rule 26’s disclosure requirements by forbidding the use at trial of any information that is not
7    properly disclosed.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 827 (9th
8    Cir. 2011) (quoting Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
9    Cir. 2001)); Fed. R. Civ. P. 37(c)(1). Rule 37(c)(1) is a “self-executing,” “automatic” sanction
10   designed to provide a strong inducement for disclosure. Yeti by Molly, Ltd., 259 F.3d at 1106
11   (quoting Fed. R. Civ. P. 37 advisory committee’s note (1993)). “The only exceptions to Rule
12   37(c)(1)’s exclusion sanction apply if the failure to disclose is substantially justified or
13   harmless.” Goodman, 644 F.3d at 827; Fed. R. Civ. P. 37(c)(1).
14           To the extent Plaintiff ran afoul of Rule 26 by failing to disclose Miles’s name, the Court
15   finds the omission was harmless. Notwithstanding Plaintiff’s failure to identify Miles,
16   Plaintiff’s second supplement to its initial disclosures, submitted early in discovery, put SFR
17   and HOA on notice that a corporate representative of Miles Bauer would testify to Plaintiff’s
18   alleged tender of the superpriority amount. (See Pl.’s Second Suppl. Disclosures 4:19–5:4, ECF
19   No. 97-1). The disclosures also expressly name the Miles Bauer Records as documents on
20   which Plaintiff intends to rely. (Id. 7:19–20). Even prior to the supplemental disclosures,
21   Plaintiff’s Complaint alerted SFR of its theory of this case by repeatedly alleging that NAS
22   rejected BANA’s tender. (See Compl. ¶¶ 22–25, 44–48, 62). Finally, upon the Court’s lifting
23   of the administrative stay in this case,3 which was in place for over a year, the parties submitted
24

25   3
       On October 24, 2016, the Court stayed this action pending exhaustion of all appeals in Bourne Valley, (ECF
     No. 56). Following the U.S. Supreme Court’s denial of the petition for certiorari in that case, the Court lifted the
     stay on November 2, 2017, (ECF No. 63).

                                                       Page 10 of 19
1    an amended proposed scheduling order and underwent additional discovery. (See Scheduling
2    Order, ECF No. 63).
3           Thus, the record in this case demonstrates that SFR was on notice of Plaintiff’s tender
4    theory from the outset and knew about the Miles Bauer Records over a year before the parties
5    re-entered discovery. While SFR complains that Plaintiff’s incomplete disclosures renders SFR
6    “unable to properly protect itself,” (SFR’s Resp. 5:14–16), the Court cannot discern how SFR
7    was prejudiced in its ability to defend against Plaintiff’s allegations when it knew of the Miles
8    Bauer Records as well as the centrality of Plaintiff’s tender theory to this case. Significantly,
9    because Miles’s testimony is limited to authenticating exhibits that SFR indisputably knew
10   about, Plaintiff’s failure to identify him by name did not prejudice SFR’s ability to prosecute its
11   case. See, e.g., Lam v. City & Cty. of San Francisco, 565 F. App’x 641, 643 (9th Cir. 2014)
12   (affirming district court’s finding of harmless error where undisclosed witness declarations
13   “merely authenticated documents already in the record.”); Beauperthuy v. 24 Hour Fitness
14   USA, Inc., 772 F. Supp. 2d 1111, 1120 (N.D. Cal. 2011), abrogated on other grounds by
15   Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018) (overruling objection where
16   witness’s “declaration merely authenticates payroll records and W–2 forms that Plaintiffs
17   already knew existed.”); Riddick v. AT&T, No. 2:12-cv-02033-KJM-AC, 2017 WL 2214933, at
18   *6 (E.D. Cal. May 19, 2017) (declining to exclude exhibits to records custodian’s declaration
19   because the objecting party had access to the “data underlying both declarations during
20   discovery”).
21                  3. BANA’s Tender of the Superpriority Portion of HOA’s Lien
22          Plaintiff argues that BANA’s presentment to NAS of a check for nine months’ worth of
23   HOA assessments constituted a valid and unconditional tender such that HOA’s superpriority
24   lien was extinguished. (Pl.’s MSJ 14:14–17:19). SFR responds that Plaintiff’s tender was
25   invalid because the letter accompanying payment contained impermissible conditions. (SFR’s


                                                Page 11 of 19
1    Resp. 8:13–9:25). Additionally, SFR and HOA assert that NAS rejected the purported tender in
2    good faith. (Id. 10:2–12:15); (HOA’s Resp. to Pl.’s MSJ 8:18–9:2, ECF No. 93).
3           Under NRS 116.31166(1), the holder of a first deed of trust may pay off the
4    superpriority portion of an HOA lien to prevent the foreclosure sale from extinguishing the
5    deed of trust. See Nev. Rev. Stat. § 116.31166(1); see also SFR Invs. Pool 1 v. U.S. Bank, 334
6    P.3d 408, 414 (2014). The superpriority portion of the lien consists of “the last nine months of
7    unpaid HOA dues and maintenance and nuisance-abatement charges,” while the subpriority
8    piece consists of “all other HOA fees or assessments.” SFR Invs., 334 P.3d at 411; Horizons at
9    Seven Hills Homeowners Ass’n v. Ikon Holdings, LLC, 373 P.3d 66, 70–74 (Nev. 2016). “[A]
10   first deed of trust holder’s unconditional tender of the superpriority amount due results in the
11   buyer at foreclosure taking the property subject to the deed of trust.” Bank of Am., N.A. v. SFR
12   Invs. Pool 1, LLC, 427 P.3d 113, 116 (2018) (en banc). In addition to full tender of the
13   superpriority amount, “valid tender must be unconditional, or with conditions on which the
14   tendering party has a right to insist.” Id.
15          Here, Plaintiff has come forward with evidence that Miles Bauer, on behalf of BANA,
16   delivered a letter to NAS accompanied by a check for $845.73. (See Tender Letter, Ex. 3 to
17   Miles Aff., ECF No. 87-7); (Rock Jung Dep. 42:19–43:5, Ex. E to HOA’s MSJ, ECF No. 92-5).
18   Additionally, HOA’s 30(b)(6) witness confirmed that its assessments during the relevant time
19   period amounted to quarterly payments of $66.00, (HOA’s 30(b)(6) Dep. 19:18–19, Ex. F to
20   HOA’s MSJ, ECF No. 92-6), and NAS’s 30(b)(6) designee testified that HOA did not assess
21   any charges for nuisance or abatement. (NAS 30(b)(6) Dep. 20:6–8, 35:7–10, ECF No. 112-2).
22   Therefore, Plaintiff’s tender of $845.73 indisputably accounted for amounts well in excess of
23   HOA’s $198.00 superpriority lien.
24          SFR contends that whether NAS received the purported tender is a disputed issue of
25   material fact. (SFR’s Resp. 7:26–8:3). According to SFR, NAS’s 30(b)(6) witness stated that


                                                   Page 12 of 19
1    NAS never received the tender letter and that the “only evidence [Plaintiff] relies on is in the
2    screenshot which Mr. Miles cannot authenticate.” (Id.). The Court disagrees.
3           With respect to NAS’s 30(b)(6) witness, the witness plainly stated that “[t]here is no
4    way that I can know,” whether the tender was delivered. (NAS 30(b)(6) Dep. 70:1–15, Ex. G to
5    HOA’s MSJ, ECF No. 92-7). As to whether anyone at NAS “could verify one way or the
6    other” whether the tender was received, NAS answered “[n]o.” (Id. 54:1–12, 70:1–15). Indeed,
7    NAS’s witness asserted that it would have been routine for NAS to reject any tender that does
8    not account for HOA’s entire delinquency and that NAS could have rejected the tender without
9    making a record of it. (Id. 55:1–56:20, 70:9–25). Thus, the witness did not, as SFR contends,
10   claim that NAS did not receive Plaintiff’s tender. As to the ProLaw Screenshot, even assuming
11   the Miles Affidavit is insufficient to authenticate this record, Rock Jung, a former Miles Bauer
12   employee, testified to his familiarity with the database and stated that either he, or an assistant
13   acting at his direction, logged the calendar entries appearing in the document. (Rock Jung Dep.
14   36:1–17, 44:20–22, Ex. E to HOA’s MSJ, ECF No. 92-5). The Court concludes that Jung’s
15   ability to testify about the underlying contents of the ProLaw Screenshot makes the record
16   appropriate for consideration at this stage. See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th
17   Cir. 2003) (“At the summary judgment stage, we do not focus on the admissibility of the
18   evidence’s form. We instead focus on the admissibility of its contents.”).
19          In sum, SFR and HOA have failed to produce competing evidence showing that Plaintiff
20   miscalculated the superpriority lien amount, the lien included nuisance and abatement charges,
21   or that Plaintiff never delivered the tender letter and accompanying check. The remaining
22   question, therefore, is whether Plaintiff’s tender was either unconditional or with conditions on
23   which Plaintiff had the right to insist.
24          Plaintiff’s Tender Letter, in relevant part, contains the following language:
25                 Therefore, our client has authorized us to make payment to you in
                   the amount of $845.73, which takes into account both the maximum

                                                Page 13 of 19
1                      9 months worth of common assessments as well as reasonable
                       collection costs to satisfy its obligations to HOA as a holder of the
2
                       first deed of trust against the property. Thus, enclosed you will find
3                      a cashier’s check made out to NEVADA ASSOCIATION
                       SERVICES in the sum of $845.73. This is a non-negotiable
4                      amount and any endorsement of said cashier’s check on your part,
                       whether express or implied, will be strictly construed as an
5
                       unconditional acceptance on your part of the facts stated herein and
6                      express agreement that BANA’s financial obligations towards the
                       HOA in regards to the real property located at 5928 Gulf Island
7                      Avenue have now been “paid in full.”
8    (Tender Letter, Ex. 3 to Miles Aff., ECF No. 87-7).
9              SFR argues there is a disputed issue of material fact as to the tender’s validity because
10   the tender letter is impermissibly conditional. (See SFR’s Resp. 8:13–9:25, ECF No. 90). SFR
11   asserts that acceptance of the check was improperly contingent upon agreement with the facts
12   as stated in the letter, including Plaintiff’s legal interpretation that the check’s amount
13   represented payment in full. (Id. 8:23–9:24). Further, SFR contends that NAS’s rejection of
14   Plaintiff’s payment was made in good faith given the fluidity of Nevada foreclosure law during
15   the relevant time period. (Id. 10:1–12:15).
16             At the outset, the Court notes that one of the purportedly improper paragraphs in the
17   tender letter is identical to the letter the Nevada Supreme Court deemed unconditional and
18   otherwise valid.4 Therefore, to the extent SFR assigns impropriety to language in that
19   paragraph, the argument necessarily fails. Specifically, with respect to the provision that an
20   endorsement would be construed as acceptance of the letter’s facts, the Court incorporates the
21

22   4
         The tender letter before the Nevada Supreme Court contained the following paragraph:

23             This is a non-negotiable amount and any endorsement of said cashier’s check on your part,
               whether express or implied, will be strictly construed as an unconditional acceptance on your
24             part of the facts stated herein and express agreement that [Bank of America]’s financial
               obligations towards the HOA in regards to the [property] have now been “paid in full.”
25
     Bank of Am., NA., 427 P.3d at 118.


                                                       Page 14 of 19
1    reasoning of the Nevada Supreme Court and finds this language constitutes a condition on
2    which Plaintiff had the right to insist. Bank of Am., NA., 427 P.3d at 117.
3           SFR argues, however, that this condition is “especially egregious” because Plaintiff
4    “does not even acknowledge that an association has a superpriority portion of its lien for any
5    amounts that constitute abatement charges.” (See SRF’s Resp. 8:23–27). According to SFR,
6    because the letter omits any reference to abatement charges and expressly notes that the check
7    applies solely to nine months of HOA assessments, acceptance of the tender would force HOA
8    to waive a portion of its superpriority lien. (Id. 9:9–25).
9           Preliminarily, this Court, as well as other courts in this District have considered virtually
10   identical language and nonetheless concluded that the tenders were valid and unconditional.
11   See, e.g., Bank. of Am., N.A. v. Lake Mead Homeowners’ Ass’n, No. 216-cv-00504-GMN-NJK,
12   2019 WL 208864, at *9 (D. Nev. Jan. 15, 2019) (ECF No. 83-7); Bank of Am., N.A. v. Falcon
13   Point Ass’n, No. 2:16-cv-00814-GMN-CWH, 2018 WL 4682317, at *5 (D. Nev. Sept. 28,
14   2018) (ECF No. 110-3); Bank of Am., N.A. v. Toscano River Townhomes Ass’n, Inc., No. 3:16-
15   cv-00196-RCJ-VPC, 2017 WL 2259985, at *3 (D. Nev. May 23, 2017) (ECF No. 30-6); U.S.
16   Bank, N.A. v. Emerald Ridge Landscape Maint. Ass’n, No. 2:15-cv-00117-MMD-PAL, 2016
17   WL 7826665, at *3 (D. Nev. Sept. 30, 2016) (ECF No. 40-8).
18          In this case, because there is no genuine dispute that maintenance and abatement charges
19   were not incurred during the relevant time period, acceptance of the letter’s facts in this regard
20   would not “force the association to waive a portion of its superpriority lien” as SFR urges. (See
21   SFR’s Resp. 9:14–20). On this point, SFR contends that it is irrelevant whether abatement
22   charges were assessed because these charges “can arise at any time during the delinquency
23   process,” and such charges are “are not temporally limited.” (Id. 9:14–22 n.6). Contrary to
24   SFR’s assertion, however, an HOA’s superpriority lien applies exclusively to the last nine
25   months of unpaid HOA dues and maintenance and nuisance-abatement charges. Prop. Plus


                                                 Page 15 of 19
1    Invs., LLC v. Mortg. Elec. Registration Sys., Inc., 401 P.3d 728, 730 (Nev. 2017). Therefore,
2    new charges would not factor into an HOA’s superpriority lien absent a new notice of
3    delinquent assessments.
4           Last, SFR and HOA argue that NAS’s rejection was in good faith because Nevada
5    foreclosure law during the relevant time period “was unsettled as to what amounts were
6    included in the superpriority portion of the lien.” (HOA’s Resp. 8:18–9:2, ECF No. 93); (SFR’s
7    Resp. 11:14–17). Additionally, SFR argues that the letter’s language appears to “absolve
8    [Plaintiff] from any future payments in the event it obtained title,” and Plaintiff would never
9    again be obligated to make any payments towards the Property. (Id. 11:25–12:3).
10          With respect to Defendants’ arguments concerning legal uncertainty, the Court finds
11   these contentions unpersuasive. An HOA’s subjective belief and lack of bad faith are “legally
12   irrelevant,” because a valid tender satisfies “the default as to the superpriority portion of the
13   HOA’s lien by operation of law.” Pawlik v. Bank of New York Mellon, No. 71681, 2018 WL
14   6617724, at *1 (Nev. Dec. 11, 2018) (unpublished); Sage Realty LLC Series 2 v. Bank of New
15   York Mellon, No. 73735, 2018 WL 6617730, at *1 (Nev. Dec. 11, 2018) (unpublished).
16   Moreover, responding to this same line of argument, the Nevada Supreme Court stated “a plain
17   reading of NRS 116.3116 indicates that at the time of Bank of America’s [2012] tender, tender
18   of the superpriority amount by the first deed of trust holder was sufficient to satisfy that portion
19   of the lien. Thus, the issue was not undecided.” Bank of Am., 427 P.3d 113, 118 (2018). In a
20   prior opinion, the Nevada Supreme Court arrived at the same conclusion explaining “we are not
21   persuaded that this was a justifiable basis [for rejection] in light of the explanations contained
22   in the letters sent by [plaintiff’s] agent setting forth [plaintiff’s] legal position.” BAC Home
23   Loans Servicing, LP v. Aspinwall Court Tr., No. 69885, 422 P.3d 709, 2018 WL 3544962, at *1
24   (Nev. July 20, 2018) (unpublished).
25




                                                 Page 16 of 19
1           Based upon this authority, the Court finds that the purported unsettled nature of Nevada
2    law during the relevant time period does not establish sufficient justification for rejection of
3    Plaintiff’s tender. This conclusion is bolstered by the fact that Plaintiff’s tender letter, as well
4    as the preceding letter requesting an accounting, provided explanation of Plaintiff's legal
5    position, as well as citations to pertinent statutory authority. (See Request for Accounting, Ex. 1
6    to Miles Aff., Ex. G to Pl.’s MSJ, ECF No. 87-7); (see also Tender Letter, Ex. 3 to Miles Aff.,
7    ECF No. 87-7).
8           Finally, the Court rejects SFR’s argument that NAS rejected the tender in good faith
9    because the tender letter purports to absolve Plaintiff of any future liability it may have to
10   HOA. The Court is in accord with the Nevada Supreme Court that the letter’s reference to
11   “facts stated herein,” immediately preceding the language about Plaintiff’s obligations being
12   “paid in full,” can only be reasonably interpreted as applying to the underlying foreclosure
13   proceeding. See Sage Realty, 2018 WL 6617730, at *1 (“The letter refers to ‘the facts stated
14   herein,’ which can only be reasonably construed as contemplating the underlying foreclosure
15   proceeding and not a future scenario in which BNYM might again need to cure a default as to
16   the superpriority portion of the HOA’s lien to protect its first deed of trust.”); Deutsche Bank
17   Nat’l Tr. Co. v. Premier One Holdings, Inc., 431 P.3d 55 (Nev. 2018) (unpublished) (same);
18   Fiducial, LLC v. Bank of New York Mellon Corp., No. 71864, 2018 WL 6617727, at *2 (Nev.
19   Dec. 11, 2018) (same).
20                 4. SFR’s Status as a Bona Fide Purchaser
21          Because Plaintiff satisfied the HOA superpriority lien, SFR cannot prevail even if the
22   Court were to find it was a bona fide purchaser for value. “A foreclosure sale on a mortgage
23   lien after valid tender satisfies that lien is void, as the lien is no longer in default.” See Bank of
24   Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (2018) (“Because a trustee has no
25   power to convey an interest in land securing a note or other obligation that is not in default, a


                                                  Page 17 of 19
1    purchaser at a foreclosure sale of that lien does not acquire title to that property interest.”).
2    Accordingly, in light of Plaintiff’s unconditional tender, SFR’s status as a bona fide purchaser
3    is immaterial.
4            Based upon the foregoing, the Court concludes that Plaintiff’s tender satisfied HOA’s
5    superpriority lien and thus invalidated the ensuing sale to the extent it extinguished Plaintiff’s
6    DOT. While the sale remains intact, Plaintiff’s DOT continues to encumber the Property and
7    SFR’s interest is subject to this encumbrance. Accordingly, Plaintiff’s Motion for Summary
8    Judgment, as to its quiet title claim, is granted. The Court denies SFR’s Motion with respect to
9    its quiet title claim against Plaintiff and HOA’s Motion as to Plaintiff’s quiet title claim.
10           B.    SFR’s Quiet Title Claim Against Borrowers
11           SFR seeks summary judgment on its quiet title claim against Borrowers on the basis that
12   “it obtained title of the unit’s owners without equity or right of redemption” by purchasing the
13   Property. (SFR’s MSJ 20:13–19, ECF No. 117). Because the Court holds that the sale remains
14   intact and given SFR’s evidence of its interest in the Property relative to that of Borrowers’,
15   SFR’s Motion against Borrowers is granted to the extent Borrowers assert any adverse interest
16   in the Property.5 See Bank of Am., N.A. v. Falcon Point Ass’n, No. 216-cv-00814-GMN-CWH,
17   2018 WL 4682317, at *8 (D. Nev. Sept. 28, 2018); Deutsche Bank Nat’l Tr. Co. v. Foothills at
18   S. Highlands Homeowners Ass’n, No. 2:16-cv-00245-GMN-PAL, 2018 WL 3613984, at *5 (D.
19   Nev. July 27, 2018).
20           C.    Plaintiff’s Wrongful Foreclosure and Injunctive Relief Claims
21           In its prayer for relief, Plaintiff requests primarily an order declaring that “SFR
22   purchased the property subject to [Plaintiff’s] senior deed of trust.” (See Compl. 14:19–20).
23   The other relief requested—with the exception of injunctive relief—is phrased in the
24

25
     5
      As Borrowers have not appeared in this action, SFR has moved for clerk’s entry of default, (ECF Nos. 78, 79),
     which the clerk of court subsequently entered, (ECF No. 81).

                                                     Page 18 of 19
1    alternative. (See id. 14:21–15:4). Therefore, because the Court grants summary judgment for
2    Plaintiff on its quiet title claim, Plaintiff has received the relief it requested. Accordingly, the
3    Court dismisses Plaintiff’s wrongful foreclosure claim as moot.6
4            As to Plaintiff’s request for a preliminary injunction pending a determination by the
5    Court concerning the parties’ respective rights and interests, the Court’s grant of summary
6    judgment for Plaintiff moots this claim and is therefore dismissed.
7    IV.     CONCLUSION
8            IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment, (ECF No.
9    87), is GRANTED pursuant to the foregoing.
10           IT IS FURTHER ORDERED that SFR’s Motion for Summary Judgment, (ECF No.
11   80), is GRANTED in part and DENIED in part. SFR’s Motion, with respect to its quiet title
12   claim against Borrowers is GRANTED. SFR’s Motion is DENIED with respect to its quiet
13   title claim against Plaintiff.
14           IT IS FURTHER ORDERED that HOA’s Motion for Summary Judgment, (ECF No.
15   92), is GRANTED in part and DENIED in part. HOA’s Motion is GRANTED as to
16   Plaintiff’s claims for wrongful foreclosure and is DENIED as to Plaintiff’s quiet title claim.
17           IT IS FURTHER ORDERED that SFR’s Motion to Strike, (ECF No. 113), is
18   DENIED.
19           The Clerk of Court is instructed to close the case.
20                       28 day of January, 2019.
             DATED this _____
21

22
                                                         ___________________________________
23                                                       Gloria M. Navarro, Chief Judge
                                                         United States District Judge
24

25   6
      In a prior order, the Court dismissed with prejudice Plaintiff’s claim for breach of NRS 116.1113. (See Order
     8:23–9:15, ECF No. 106).


                                                     Page 19 of 19
